William Stoughton Esqr & Wm Brinsmead or either of them, they being both Executors to the last will & Testamt of mr3 Justin Patten Relict of mr Nathanael Patten late of Dorchester in New-England plaints agt John Gilbert of Boston Tanner Defendt in an action of the case for refuseing to give possession of a certain house & Land in Boston according to the tenor of a mortgage made by the sd Gilbert unto mr Nathanael Patten aforesd bearing date the .16th day of March .1670, the sd house & Land being part of the Estate Setled upon the sd mrs Justin Patten by the act & order of the Honord County Court of Suffolke: together with interest after the rate of eight per Cent. ever since the date of the sd mortgage to this time and all due damages according to attachmt dated January .25° 1676. . . . The Jury . . . found for the plaintifs possession of the house & Land Sued for according to deed & costs of Court allowed thirty one Shillings.
Execucion issued Febry 5° 1676.